 

 

 

 

 

 

 

 

EXCHANGE AGREEMENT

 

BY AND AMONG

 

LED LIGHTING COMPANY

 

DATASIGHT, INC.

 

AND

 

CERTAIN OPTIONHOLDERS AND SHAREHOLDERS OF DATASIGHT, INC.

 

Dated August 14, 2018

--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page

 

ARTICLE I EXCHANGE OF SECURITIES1 

Section 1.1 The Exchange1 

Section 1.2 Exchange Ratio1 

ARTICLE II THE CLOSING2 

Section 2.1 Closing Date2 

Section 2.2 Transactions at Closing2 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF LEDCO3 

Section 3.1 Organization3 

Section 3.2 Authorization3 

Section 3.3 Validity and Effect of Agreement3 

Section 3.4 No Conflict3 

Section 3.5 Capitalization3 

Section 3.6 Status of Common Stock3 

Section 3.7 SEC Reports and Financial Statements3 

Section 3.8 No Undisclosed Liabilities4 

Section 3.9 Litigation4 

Section 3.10 Tax-Free Exchange4 

Section 3.11 Brokers and Finders4 

Section 3.12 Taxes4 

Section 3.13 Access to Information4 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF DataSight4 

Section 4.1 Organization4 

Section 4.2 Authorization4 

Section 4.3 Validity and Effect of Agreement4 

Section 4.4 No Conflict4 

Section 4.5 Capitalization5 

Section 4.6 No Undisclosed Liabilities5 

Section 4.7 Material Contracts5 

Section 4.8 Intellectual Property Rights.5 

Section 4.9 Litigation5 

Section 4.10 Tax-Free Exchange5 

Section 4.11 Brokers and Finders5 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF EACH SELLER6 

Section 5.1 Authorization6 

Section 5.2 Validity and Effect of Agreement6 

Section 5.3 No Breach or Violation6 

Section 5.4 Consents and Approvals6 

Section 5.5 Title6 

Section 5.6 Investor Status6 

Section 5.7 No Government Review6 

Section 5.8 Investment Intent6 

Section 5.9 Restrictions on Transfer6 

Section 5.10 Informed Investment7 

Section 5.11 Access to Information7 

Section 5.12 Reliance on Representations7 

Section 5.13 No General Solicitation7 

Section 5.14 Legends7 

Section 5.15 Placement and Finder’s Fees7 

--------------------------------------------------------------------------------

i

--------------------------------------------------------------------------------



 

 

ARTICLE VI CERTAIN COVENANTS8 

Section 6.1 No Shop8 

Section 6.2 Further Assurances8 

Section 6.3 Public Announcements8 

Section 6.4 Notification of Certain Matters8 

Section 6.5 Tax-Free Exchange Status8 

Section 6.6 Resignation of Directors.   8 

Section 6.7 DataSight Audit.  .8 

Section 6.8 Option Plan.  8 

Section 6.9 Ordinary Course8 

 

ARTICLE VII CONDITIONS TO CONSUMMATION OF THE EXCHANGE9 

Section 7.1 Conditions to Obligations of DataSight9 

Section 7.2 Conditions to Obligations of LEDCO9 

 

ARTICLE VIII TERMINATION10 

Section 8.1 Termination10 

Section 8.2 Procedure and Effect of Termination10 

 

ARTICLE IX MISCELLANEOUS10 

Section 9.1 Entire Agreement10 

Section 9.2 Amendment and Modifications10 

Section 9.3 Extensions and Waivers10 

Section 9.4 Successors and Assigns11 

Section 9.5 Headings; Definitions11 

Section 9.6 Specific Performance11 

Section 9.7 Notices11 

Section 9.8 Governing Law11 

Section 9.9 Consent to Jurisdiction11 

Section 9.10 Counterparts11 

Section 9.11 Certain Definitions11 

 

 

--------------------------------------------------------------------------------

ii

--------------------------------------------------------------------------------



 

EXCHANGE AGREEMENT

 

This Exchange Agreement (“Agreement”) is made and entered into as of August 14,
2018 by and among LED Lighting Company, a Delaware corporation (“LEDCO”),
DataSight, Inc., a Nevada corporation (“DataSight”), and the shareholders and
option holders of DataSight set forth on the signature pages to this Agreement
(collectively, the “Sellers” and individually, a “Seller”) with respect to the
following facts:

 

RECITALS

 

A.Sellers own (i) more than ninety percent (90%) of the issued and outstanding
shares of Common Stock, $.01 par value, of DataSight (the “DataSight Shares”) in
the denominations as set forth opposite their respective names on Schedule I to
this Agreement; and (ii) one hundred percent (100%) of the outstanding options
(the “DataSight Options”) to purchase DataSight Shares in the amounts and
exercise prices as set forth opposite their respective names on Schedule II to
this Agreement and with the other terms described on Schedule II to this
Agreement; 

 

B.LEDCO desires to acquire from Sellers, and Sellers desire to exchange and
transfer to LEDCO, (i) all of the DataSight Shares owned by Sellers on the
Closing Date in exchange for the issuance and delivery by LEDCO of one (1) share
of Common Stock of LEDCO (“Common Stock”) for each one (1) DataSight Share (the
“Exchange Ratio”); and (ii) all of the DataSight Options owned by Sellers on the
Closing Date in exchange  for the issuance and delivery by LEDCO of options to
purchase shares of LEDCO Common Stock (the “LEDCO Options”) as described on
Schedule II (the “Exchange”); 

 

C.It is intended that, for federal income tax purposes, the Exchange shall
qualify as an exchange described in Section 351 of the of the Internal Revenue
Code of 1986, as amended (the “Code”) and a reorganization described in Section
368 of the Code. 

 

NOW, THEREFORE, in consideration of the foregoing premises and representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I

 

EXCHANGE OF SECURITIES

 

Section 1.1 The Exchange.  On the terms and subject to the conditions of this
Agreement, (i) LEDCO shall issue and deliver to each of the Sellers owning
DataSight Shares such number of shares of Common Stock as is set forth opposite
such Seller’s name on Schedule I hereto, and each such Seller shall sell,
transfer and deliver to LEDCO, the number of issued and outstanding DataSight
Shares set forth opposite such Seller’s name on Schedule I hereto along with a
duly executed share assignment endorsed in favor of LEDCO on the Closing Date;
and (ii) LEDCO shall issue and deliver to each of the Sellers owning DataSight
Options such number of LEDCO Options as set forth opposite such Seller’s name on
Schedule II hereto, and each such Seller shall agree that the number of issued
DataSight Options set forth opposite such Seller’s name on Schedule II hereto
shall be terminated and of no further effect.  

 

Section 1.2 Exchange Ratio

.

(a) At the Closing, the former shareholders of DataSight shall own no more than
7,329,500 shares of Common Stock of LEDCO (as provided on Schedule I); the
stockholders of LEDCO shall own no more than 1,006,046 shares of Common Stock of
LEDCO; and up to 66,667 shares shall be reserved for issuance by LEDCO to
investors which invested $50,000 into LEDCO prior to the Closing Date.

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



 

 

(b) If between the date of this Agreement and the Closing Date, the holders of
issued and outstanding DataSight Shares constituting less than one hundred
percent (100%) but more than ninety percent (90%) have agreed to the Exchange
contemplated hereunder (all other DataSight shareholders are hereinafter the
“Delayed Equityholders”), then DataSight shall proceed to the Closing of the
Exchange, subject to satisfaction of the conditions set forth in Section 7.1.
 For a period of three months following the Closing Date, LEDCO may, but shall
not be required to accept for Exchange any DataSight Shares then held by any
Delayed Equityholder, subject to such Delayed Equityholder’s execution of this
Agreement as a Seller for all intents and purpose, including but not limited to
assuming all representations, warranties and undertakings of the Sellers
hereunder and performance of all of the conditions for Closing to be performed
by each Seller hereunder.  Until such time as a Delayed Equityholder executes
this Agreement and submits his DataSight Shares in exchange for shares of Common
Stock (thereby becoming a Seller), and such exchange is accepted by LEDCO, such
Delayed Equityholder shall remain a stockholder or option holder of DataSight
and shall not be considered a stockholder or option holder of LEDCO and shall
not be entitled to any of the rights thereof, including without limitation the
right to vote or receive any distributions with respect thereto.

 

ARTICLE II

 

THE CLOSING

 

Section 2.1 Closing Date.  The closing of the Exchange and the other
transactions contemplated by this Agreement (the “Closing”) shall take place at
the location and time as LEDCO and DataSight may agree on a date which is within
three (3) business days after the closing conditions in Article 7 are satisfied.
The time and date upon which the Closing actually occurs being referred to
herein as the “Closing Date”.  

 

Section 2.2 Transactions at Closing.  At the Closing, the following transactions
shall take place, which transactions shall be deemed as having taken place
simultaneously and no transaction shall be deemed to have been completed or any
document delivered until all such transactions have been completed and all
required documents delivered:

 

(a) LEDCO shall deliver to DataSight, as agent for Sellers, the following
documents:

 

(i) A treasury order issued to the LEDCO transfer agent corresponding to the
Common Stock issued in the name of the Sellers in the amounts set forth in
Schedule I;

 

(ii) True copies of all consents and waivers obtained by LEDCO, in accordance
with the provisions of Section 7.1 below; and

 

(iii) Such other documents and instruments as DataSight may reasonably request.

 

(b) DataSight shall deliver, or cause to be delivered, to LEDCO the following
documents and/or shall take the following actions:

 

(i) Validly executed Assignment Separate from Stock Certificates corresponding
to the number of DataSight shares being transferred by the Sellers, issued in
the name of LEDCO and shall register the shares in the name of LEDCO in the
shareholders register of DataSight; and

 

(ii) Such other documents as LEDCO may reasonably request.

 

(c) The Sellers shall deliver the following documents:

 

(i) to LEDCO, duly executed assignments in the form attached hereto as Exhibit A
effecting the immediate and unconditional sale, assignment and irrevocable
transfer of DataSight Shares to LEDCO, free and clear of any Liens, or any other
third party rights of any kind and nature, whether voluntarily incurred or
arising by operation of law; and

 

(ii) to DataSight, as agent for LEDCO, all share certificates in respect of
DataSight Shares.

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF LEDCO

 

LEDCO represents and warrants to DataSight and each Seller that, subject to such
exceptions as may be specifically set forth in the LEDCO Form 10-K for the year
ended December 31, 2017 and the quarterly reports on Form 10-Q for the three
months ended March 31, 2018 and the quarterly reports on Form 10-Q for the six
months ended June 30, 2018 filed by LEDCO on the SEC’s EDGAR database, the
statements contained in this Article III are true and correct as of the date of
this Agreement and the date of Closing:

 

Section 3.1 Organization.  LEDCO is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, with the corporate
power and authority to own and operate its business as presently conducted,
except where the failure to be or have any of the foregoing would not have a
Material Adverse Effect.

 

Section 3.2 Authorization.  LEDCO has the requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the Exchange.  

 

Section 3.3 Validity and Effect of Agreement.  This Agreement has been duly and
validly executed and delivered by LEDCO and, assuming that it has been duly
authorized, executed and delivered by the other parties hereto, constitutes a
legal, valid and binding obligation of LEDCO, in accordance with its terms
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors’ rights generally.

 

Section 3.4 No Conflict.  Neither the execution and delivery of this Agreement
by LEDCO nor the performance by LEDCO of its obligations hereunder, nor the
consummation of the Exchange, will: (i) conflict with LEDCO’s Certificate of
Incorporation or Bylaws; (ii) violate any statute, law, ordinance, rule or
regulation, applicable to LEDCO or any of the properties or assets of LEDCO; or
(iii) violate, breach, be in conflict with or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or permit the termination of any provision of, or result in the termination of,
the acceleration of the maturity of, or the acceleration of the performance of
any obligation of LEDCO, or result in the creation or imposition of any Lien
upon any properties, assets or business of LEDCO under, any Contract or any
order, judgment or decree to which LEDCO is a party or by which it or any of its
assets or properties is bound or encumbered except, in the case of clauses (ii)
and (iii), for such violations, breaches, conflicts, defaults or other
occurrences which, individually or in the aggregate, would not have a Material
Adverse Effect on LEDCO, or would not prevent or materially delay consummation
of the Exchange or otherwise prevent the parties hereto from performing their
respective obligations under this Agreement.

 

Section 3.5 Capitalization.  The authorized capital stock of LEDCO consists of
(i) 100,000,000 shares of Common Stock, par value $0.0001 per share, of which
26,157,195 shares of Common Stock are issued and outstanding as of the date of
this Agreement, and (ii) 20,000,000 shares of Preferred Stock, par value $0.0001
per share, of which no shares are issued and outstanding as of the date of this
Agreement.  As of the Closing Date, the Company shall have no more than
1,006,046 shares of Common Stock issued and outstanding, and up to 66,667 shares
of Common Stock shall be reserved for issuance to investors which invested
$50,000 into LEDCO prior to the Closing Date.  All shares of capital stock of
LEDCO outstanding as of the date of this Agreement have been duly authorized and
validly issued, are fully paid and non-assessable, and are free of preemptive
rights.

 

Section 3.6 Status of Common Stock.  The Common Stock, when issued and allotted
at the Closing in exchange for DataSight Shares, will be duly authorized,
validly issued, fully paid, non-assessable, and free of any preemptive rights,
will be issued in compliance with all applicable laws concerning the issuance of
securities, and will have the rights, preferences, privileges, and restrictions
set forth in LEDCO’s Certificate of Incorporation and bylaws, and will be free
and clear of any Liens of any kind and duly registered in the name of the
Sellers, in LEDCO’s stockholders ledger.

 

Section 3.7 SEC Reports and Financial Statements.  LEDCO has filed with the SEC
all reports required to be filed by it under the Exchange Act or the Securities
Act (the “LEDCO SEC Documents”).  As of their respective dates or, if amended,
as of the date of the last such amendment, the LEDCO SEC Documents, including
any financial statements or schedules included therein (i) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading, (ii) were
complete and accurate in all material respects, and (iii) complied in all
material respects with the applicable requirements of the Exchange Act and the
Securities Act, as the case may be, and the applicable rules and regulations of
the SEC thereunder.  

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



 

 

Section 3.8 No Undisclosed Liabilities.  Except as disclosed in the LEDCO
financial statements, included in the LEDCO SEC Documents, LEDCO does not have
any liabilities, indebtedness or obligations, whether known or unknown,
absolute, accrued, contingent or otherwise, and whether due or to become due
(each a “Liability” and collectively, “Liabilities”).  As of the Closing Date,
LEDCO shall have no Liabilities other than up to $10,000 in unsecured accounts
payable or accrued expenses.

 

Section 3.9 Litigation.  There is no action pending or, to the knowledge of
LEDCO, threatened against LEDCO that, individually or in the aggregate, directly
or indirectly, would be reasonably likely to have a Material Adverse Effect, nor
is there any outstanding judgment, decree or injunction, in each case against
LEDCO, that, individually or in the aggregate, has or would be reasonably likely
to have a Material Adverse Effect.

 

Section 3.10 Tax-Free Exchange.  LEDCO has not taken any action, nor does LEDCO
know of any fact, that is reasonably likely to prevent the Exchange from
qualifying as a “reorganization” within the meaning of Section 351 or 368 of the
Code.

 

Section 3.11 Brokers and Finders.  Neither LEDCO, nor any of its officers,
directors, employees or managers, has employed any broker, finder, advisor or
consultant, or incurred any liability for any investment banking fees, brokerage
fees, commissions or finders’ fees, advisory fees or consulting fees in
connection with the Exchange for which LEDCO has or could have any liability.

 

Section 3.12Taxes.  The Company has filed all required Federal and State tax
returns. 

 

Section 3.13Access to Information.  LEDCO acknowledges that it has had access to
and has reviewed all documents and records relating to DataSight that it has
deemed necessary in order to make an informed investment decision with respect
to the acquisition of the DataSight shares. 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF DATASIGHT

 

DataSight represents and warrants to LEDCO and each Seller that the statements
contained in this Article IV are true and correct as of the date of this
Agreement, as of the date of Closing, and for a period of one year subsequent to
the Closing:

 

Section 4.1 Organization.  DataSight is duly organized and validly existing
under the laws of the State of Nevada, with the corporate power and authority to
own and operate its business as presently conducted, except where the failure to
be or have any of the foregoing would not have a Material Adverse Effect.
 DataSight has no subsidiaries.

 

Section 4.2 Authorization.  DataSight has the requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the Exchange.  

 

Section 4.3 Validity and Effect of Agreement.  This Agreement has been duly and
validly executed and delivered by DataSight and, assuming that it has been duly
authorized, executed and delivered by the other parties hereto, constitutes a
legal, valid and binding obligation of DataSight, in accordance with its terms
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors’ rights generally.

 

Section 4.4 No Conflict. Neither the execution and delivery of this Agreement by
DataSight nor the performance by DataSight of its obligations hereunder, nor the
consummation of the Exchange, will: (i) conflict with DataSight’s Articles of
Incorporation; (ii) violate any statute, law, ordinance, rule or regulation,
applicable to DataSight or any of its properties or assets; or (iii) violate,
breach, be in conflict with or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or permit
the termination of any provision of, or result in the termination of, the
acceleration of the maturity of, or the acceleration of the performance of any
obligation of DataSight, or result in the creation or imposition of any Lien
upon any properties, assets or business of DataSight under, any Material
Contract or any order, judgment or decree to which DataSight is a party or by
which it or any of its assets or properties is bound or encumbered except, in
the case of clauses (ii) or (iii), for such violations, breaches, conflicts,
defaults or other occurrences which, individually or in the aggregate, would not
have a Material Adverse Effect on DataSight, or materially delay consummation of
the Exchange or otherwise prevent the parties hereto from performing their
obligations under this Agreement.

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



 

 

Section 4.5 Capitalization.  At the Closing, the authorized capital stock of
DataSight shall consists of 10,000,000 shares of DataSight’s common stock, and
as of the Closing Date (i) no more than 7,329,500 shares of common stock will be
issued and outstanding; (ii) no more than 710,000 DataSight Option shall be
issued; and (iii) no more than 175,000 shares of DataSight common stock shall be
issuable upon outstanding DataSight convertible notes.  Except for the
transactions contemplated by this Agreement, there are no other share capital,
preemptive rights, convertible securities, outstanding warrants, options or
other rights to subscribe for, purchase or acquire from DataSight. All DataSight
Shares outstanding as of the date of this Agreement have been duly authorized
and validly issued, are fully paid and non-assessable, and are free of
preemptive rights.

 

Section 4.6 No Undisclosed Liabilities.  DataSight has no material Liabilities,
indebtedness or obligations, except those that have been incurred in the
ordinary course of business, whether absolute, accrued, contingent or otherwise,
and whether due or to become due. As of the Closing Date, DataSight shall have
no Liabilities other than up to $60,000 in unsecured accounts payable or accrued
expenses and $100,000 in convertible notes.

 

Section 4.7 Material Contracts.  DataSight has provided on Schedule 4.7 attached
hereto (i) a true and correct list of each DataSight Material Contract; and (ii)
a true and correct list of all contracts and agreements with any DataSight
officer, director, consultant and shareholder.  Each DataSight Material Contract
(i) is legal, valid, binding and enforceable and in full force and effect with
respect to DataSight, and to DataSight’s knowledge is legal, valid, binding,
enforceable and in full force and effect with respect to each other party
thereto, in either case subject to the effect of bankruptcy, insolvency,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and except as the availability of equitable remedies may be limited by
general principles of equity; and (ii) will continue to be legal, valid, binding
and enforceable and in full force and effect immediately following the Closing
(but only for such Material Contracts that have a contract term that continues
beyond the Closing) in accordance with the terms thereof as in effect prior to
the Closing, subject to the effect of bankruptcy, insolvency, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
except as the availability of equitable remedies may be limited by general
principles of equity.  Neither DataSight nor, to DataSight’s  knowledge, any
other party, is in breach or default, and no event has occurred which with
notice or lapse of time would (i) constitute a breach or default by DataSight
or, to DataSight’s knowledge, by any such other party, or (ii) permit
termination, modification or acceleration, under the DataSight Material
Agreement.

 

Section 4.8 Intellectual Property Rights.  

 

(a) DataSight owns, or is licensed or otherwise possesses legally enforceable
rights to use, all patents, trademarks, common law trademarks, trade names,
trade secrets (including customer lists), service marks and copyrights, and any
applications for and registrations of such patents, trademarks, service marks,
and copyrights and all processes, formulas, methods, schematics, technology,
know-how, computer software programs, data or applications and tangible or
intangible proprietary information or material that are used in its business,
free and clear of all liens, claims or encumbrances (all of which are referred
to as the “DataSight Intellectual Property Rights”). The foregoing
representation as it relates to all licenses, sublicenses and other agreements
to which DataSight is a party and pursuant to which DataSight is authorized to
use any third party technology, trade secret, know-how, process, patent,
trademark or copyright, including software (“Licensed Intellectual Property”) is
limited to the interests of DataSight pursuant to licenses from third parties,
each of which is in full force and effect, is valid, binding and enforceable and
grants DataSight such rights to such intellectual property as are used in the
business as currently conducted.

 

(b) DataSight (i) has not received notice of a claim of infringement of any
patent, trademark, service mark, copyright, trade secret or other proprietary
right of any third party and (ii) does not have any knowledge of any claim
challenging or questioning the validity or effectiveness of any license or
agreement relating to any DataSight Intellectual Property Rights or Licensed
Intellectual Property.  DataSight has at all times used reasonable efforts to
protect its proprietary information and to prevent such information from being
released into the public domain.

 

Section 4.9 Litigation.  There is no action pending or, to the knowledge of
DataSight, threatened against DataSight that, individually or in the aggregate,
directly or indirectly, would be reasonably likely to have a Material Adverse
Effect, nor is there any outstanding judgment, decree or injunction, in each
case against DataSight, that, individually or in the aggregate, has or would be
reasonably likely to have a Material Adverse Effect.

 

Section 4.10 Tax-Free Exchange.  DataSight has not taken any action, nor does
DataSight know of any fact, that is reasonably likely to prevent the Exchange
from qualifying as a “reorganization” within the meaning of Section 351 or 368
of the Code.

 

Section 4.11 Brokers and Finders.  Except as described herein, neither DataSight
nor any of its officers, directors, employees or managers, have employed any
broker, finder, advisor or consultant, or incurred any liability for any
investment banking fees, brokerage fees, commissions or finders’ fees, advisory
fees or consulting fees in connection with the Exchange for which DataSight has
or could have any liability.

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF EACH SELLER

 

Each Seller, individually and not jointly, hereby makes the following
representations and warranties to DataSight and LEDCO:

 

Section 5.1 Authorization.  Such Seller has all requisite power to execute and
deliver, to perform its obligations under, and to consummate the transactions
contemplated by, this Agreement.

 

Section 5.2 Validity and Effect of Agreement.  Upon the execution and delivery
of each other document to which such Seller is a party (assuming due execution
and delivery by each other party thereto) each such other document will be the
legal, valid and binding obligations of such Seller, enforceable against such
Seller in accordance with their respective terms except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors’ rights generally.

 

Section 5.3 No Breach or Violation. The execution, delivery and performance by
such Seller of this Agreement and each other document to which it is a party,
and the consummation of the transactions contemplated hereby and thereby in
accordance with the terms and conditions hereof and thereof, do not and will not
conflict with (i) the certificate of incorporation or bylaws of such Seller, if
applicable, or (ii) any agreement to which such Seller is a party, or by which
such Seller or such Seller’s assets are bound or affected.

 

Section 5.4 Consents and Approvals.  No consent, approval, authorization or
order of, registration or filing with, or notice to, any Government Authority or
any other Person is necessary to be obtained, made or given by such Seller in
connection with the execution, delivery and performance by such Seller of this
Agreement or any other document to which it is a party or for the consummation
by such Seller of the transactions contemplated hereby or thereby.

 

Section 5.5 Title.  The DataSight Shares to be delivered by such Seller in
connection with the transactions contemplated herein are, and at the Closing
will be owned, of record and beneficially, solely by such Seller, free and clear
of any Lien and represent such Seller’s entire ownership interest in DataSight.
 

 

Section 5.6 Investor Status.  Such Seller is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D under the Securities Act and has
properly completed the form attached hereto as Schedule II.

 

Section 5.7 No Government Review.  Such Seller understands that neither the SEC
nor any securities commission or other Governmental Authority of any state,
country or other jurisdiction has approved the issuance of the Common Stock or
passed upon or endorsed the merits of the Common Stock or this Agreement or any
of the other documents relating to the Exchange (collectively, the “Offering
Documents”), or confirmed the accuracy of, determined the adequacy of, or
reviewed the Exchange Agreement or the other Offering Documents.

 

Section 5.8 Investment Intent.  The shares of Common Stock are being acquired by
Seller for Seller’s own account for investment purposes only, not as a nominee
or agent and not with a view to the resale or distribution of any part thereof,
and Seller has no present intention of selling, granting any participation in or
otherwise distributing the same.  Seller further represents that Seller does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participation to such person or third person with
respect to any of DataSight Shares.

 

Section 5.9 Restrictions on Transfer.  Seller understands that the shares of
Common Stock have not been registered under the Securities Act or registered or
qualified under any foreign or state securities law, and may not be, directly or
indirectly, sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and
registration or qualification under applicable state securities laws or the
availability of an exemption therefrom. In any case where such an exemption is
relied upon by Seller from the registration requirements of the Securities Act
and the registration or qualification requirements of such state securities
laws, Seller shall furnish LEDCO with an opinion of counsel stating that the
proposed sale or other disposition of such securities may be effected without
registration under the Securities Act and will not result in any violation of
any applicable state securities laws relating to the registration or
qualification of securities for sale, such counsel and opinion to be
satisfactory to LEDCO.  Seller acknowledges that it is able to bear the economic
risks of an investment in the Common Stock for an indefinite period of time, and
that its overall commitment to investments that are not readily marketable is
not disproportionate to its net worth.

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



 

 

Section 5.10 Informed Investment.  Seller has made such investigations in
connection herewith as it deemed necessary or desirable so as to make an
informed investment decision without relying upon DataSight for legal or tax
advice related to this investment.  In making its decision to acquire the Common
Stock, Seller has not relied upon any information other than information
contained in this Agreement and in the other Offering Documents.

 

Section 5.11 Access to Information.  Seller acknowledges that it has had access
to and has reviewed all documents and records relating to LEDCO and DataSight,
including, but not limited to, the LEDCO SEC Documents, that it has deemed
necessary in order to make an informed investment decision with respect to an
investment in LEDCO.

 

Section 5.12 Reliance on Representations.  Seller understands that the shares of
Common Stock are being offered and sold to Seller in reliance on specific
exemptions from the registration and/or public offering requirements of the U.S.
federal and state securities laws and that LEDCO and DataSight are relying in
part upon the truth and accuracy of, and such Seller’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Seller set forth herein in order to determine the availability of such
exemptions and the eligibility of such Seller to acquire the Common Stock.
 Seller represents and warrants to LEDCO and DataSight that any information
Seller has heretofore furnished or furnishes herewith to LEDCO and DataSight is
complete and accurate, and further represents and warrants that it will notify
and supply corrective information to LEDCO and DataSight immediately upon the
occurrence of any change therein occurring prior to DataSight’s issuance of the
Common Stock.  Within five (5) days after receipt of a request from DataSight,
Seller will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and regulations to which
DataSight is subject.

 

Section 5.13 No General Solicitation.  Seller is unaware of, and in deciding to
participate in the transactions contemplated hereby is in no way relying upon,
and did not become aware of the transactions contemplated hereby through or as a
result of, any form of general solicitation or general advertising including,
without limitation, any article, notice, advertisement or other communication
published in any newspaper, magazine or similar media, or broadcast over
television or radio or the internet, in connection with the transactions
contemplated hereby.

 

Section 5.14 Legends.  Seller understands that the certificates representing the
Common Stock shall have endorsed thereon the following legend, and stop transfer
instructions reflecting that these restrictions on transfer will be placed with
the transfer agent of the Common Stock:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933.  THEY MAY NOT BE OFFERED OR TRANSFERRED BY SALE,
ASSIGNMENT, PLEDGE OR OTHERWISE UNLESS (I) A REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933 IS IN EFFECT, (II) THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, WHICH OPINION IS SATISFACTORY TO THE COMPANY, TO
THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF
1933.  HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE SECURITIES ACT OF 1933.”

 

Section 5.15 Placement and Finder’s Fees.  No agent, broker, investment banker,
finder, financial advisor or other person acting on behalf of Seller or under
its authority is or will be entitled to any broker’s or finder’s fee or any
other commission or similar fee, directly or indirectly, in connection with the
transactions contemplated hereby, and no person is entitled to any fee or
commission or like payment in respect thereof based in any way on any
agreements, arrangements or understanding made by or on behalf of Seller.

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



 

 

ARTICLE VI

 

CERTAIN COVENANTS

 

Section 6.1 No Shop.  Until the earlier of the Closing Date and the date of
termination of this Agreement pursuant to VIII, neither LEDCO, nor DataSight,
nor the Sellers, nor any of their respective representatives shall, directly or
indirectly, take any of the following actions with any third party: (i) solicit,
initiate, encourage, entertain or agree to any proposals or offers from any
Person relating to (A) any merger, share exchange, business combination,
reorganization, consolidation or similar transaction involving LEDCO or
DataSight, (B) the acquisition of beneficial ownership of any equity interest in
LEDCO or DataSight, whether by issuance or by purchase (through a tender offer,
exchange offer, negotiated purchase or otherwise) from the Sellers or otherwise,
(C) the license or transfer of all or a material portion of the assets of LEDCO
or DataSight or (D) any transaction that may be inconsistent with or that may
have an adverse effect upon the transactions contemplated by this Agreement (any
of the transactions described in clauses (A) through (D), a “Third-Party
Acquisition”); or (ii) participate in any discussions or negotiations regarding,
or furnish to any person any information with respect to LEDCO or DataSight in
connection with, or take any other action to solicit, consider, entertain,
facilitate or encourage any Inquiries or the making of any proposal that
constitutes, or may reasonably be expected to lead to, any Third-Party
Acquisition.  The Parties acknowledge and agreed that money damages would not be
a sufficient remedy for any breach of this Section and that any aggrieved party
shall therefore be entitled to seek equitable relief, including an injunction or
specific performance, as a remedy for any such breach.  Such remedies shall not
be deemed to be the exclusive remedies but shall be in addition to all other
remedies available at law or equity.

 

Section 6.2 Further Assurances.  Each of the parties hereto agrees to use
commercially reasonable efforts before and after the Closing Date to take or
cause to be taken all action, to do or cause to be done, and to assist and
cooperate with the other party hereto in doing, all things necessary, proper or
advisable under applicable laws to consummate and make effective, in the most
expeditious manner practicable, the Exchange, including, but not limited to: (i)
satisfying the conditions precedent to the obligations of any of the parties
hereto; (ii) obtaining all waivers, consents and approvals from other parties
necessary for the consummation of the Exchange, (iii) making all filings with,
and obtain all consents, approvals and authorizations that are required to be
obtained from, Governmental Authorities, (iv) defending of any lawsuits or other
legal proceedings, whether judicial or administrative, challenging this
Agreement or the performance of the obligations hereunder; and (v) executing and
delivering such instruments, and taking such other actions, as the other party
hereto may reasonably require in order to carry out the intent of this
Agreement.

 

Section 6.3 Public Announcements.  LEDCO and DataSight shall consult with each
other before issuing any press release or otherwise making any public statements
with respect to the Exchange or this Agreement, and shall not issue any other
press release or make any other public statement without prior consent of the
other parties, except as may be required by law or, with respect to LEDCO, by
obligations pursuant to rule or regulation of the Exchange Act, the Securities
Act, any rule or regulation promulgated thereunder or any rule or regulation of
FINRA.

 

Section 6.4 Notification of Certain Matters.  Each party hereto shall promptly
notify the other party in writing of any events, facts or occurrences that would
result in any breach of any representation or warranty or breach of any covenant
by such party contained in this Agreement.

 

Section 6.5 Tax-Free Exchange Status.  The parties hereto shall take (or refrain
from taking) any and all actions necessary to ensure that, for United States
federal income tax purposes: (i) the Exchange shall qualify as a reorganization
within the meaning of Sections 368(a)(1)(B) of the Code, and (ii) that the tax
consequences to the stockholders of both companies are minimized.

 

Section 6.6 Resignation of Directors.   At the Closing, Kevin Kearney shall (i)
appoint Lyle L. Probst (Chair), Kurt Whorton, Gary Rockis and Terry McGovern to
the LEDCO Board of Directors, and Mr. Kearney shall remain on the LEDCO Board of
Directors; (ii) appoint Mr. Probst as President, Mr. Whorton as Chief Operating
Officer, Mr. Caragol as Treasurer, and Allison Tomek as Secretary of LEDCO; and
(ii) shall resign as the sole officer of LEDCO.  

 

Section 6.7 DataSight Audit.  Within the applicable SEC filing requirement,
DataSight shall have completed an SEC compliant audit to be included within a
Form 8-K.

 

Section 6.8 Option Plan.  Within 60 days after the Closing Date, LEDCO shall
have adopted an Option Plan with the terms and number of allocated shares as
determined by the LEDCO Board of Directors.  

 

Section 6.9 Ordinary Course.  Between execution of this Agreement and the
Closing Date, each of LEDCO and DataSight shall continue to operate their
respective companies in the ordinary course and consistent with past practices.

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



 

 

ARTICLE VII

 

CONDITIONS TO CONSUMMATION OF THE EXCHANGE

 

Section 7.1 Conditions to Obligations of DataSight.  The obligations of
DataSight and Sellers to consummate the Exchange shall be subject to the
fulfillment, or written waiver by DataSight, at or prior to the Closing, of each
of the following conditions:

 

(a) The representations and warranties of LEDCO set out in this Agreement shall
be true and correct in all material respects at and as of the time of the
Closing as though such representations and warranties were made at and as of
such time;

 

(b) LEDCO shall have performed and complied in all material respects with all
covenants, conditions, obligations and agreements required by this Agreement to
be performed or complied with by it on or prior to the Closing Date;

 

(c) All consents, approvals, permits, authorizations and orders required to be
obtained from, and all registrations, filings and notices required to be made
with or given to, any Regulatory Authority or Person as provided herein shall
have been obtained; and

 

(d) LEDCO shall have obtained shareholder approval of an amendment to its
Certificate of Incorporation (the “Amendment”) to (i) reverse split the total
number of outstanding shares of LEDCO Common Stock at a ratio of 26 to 1; and
(ii) changed the name of LEDCO to “DataSight Corporation” (or such alternative
name agreed upon by DataSight), and the Amendment shall have been filed with the
Secretary of State of the State of Delaware.

 

Section 7.2 Conditions to Obligations of LEDCO. The obligations of LEDCO to
consummate the Exchange shall be subject to the fulfillment, or written waiver
by LEDCO, at or prior to the Closing of each of the following conditions:

 

(a) The representations and warranties of DataSight set out in this Agreement
shall be true and correct in all material respects at and as of the time of the
Closing as though such representations and warranties were made at and as of
such time;

 

(b) DataSight shall have performed and complied in all material respects with
all covenants, conditions, obligations and agreements required by this Agreement
to be performed or complied with by DataSight on or prior to the Closing Date;

 

(c) All consents, approvals, permits, authorizations and orders required to be
obtained from, and all registrations, filings and notices required to be made
with or given to, any Regulatory Authority or Person as provided herein shall
have been obtained;

 

(d) Sellers owning at least ninety percent (90%) of the issued and outstanding
DataSight Shares and DataSight Options shall have executed this Agreement;

 

(e) LEDCO shall have obtained shareholder approval of an amendment to its
Certificate of Incorporation (the “Amendment”) to (i) reverse split the total
number of outstanding shares of LEDCO Common Stock at a ratio of 26 to 1; and
(ii) changed the name of LEDCO to “DataSight Corporation” (or such alternative
name agreed upon by DataSight), and the Amendment shall have been filed with the
Secretary of State of the State of Delaware; and

 

(f) DataSight shall have entered into employment agreements with its CEO, COO,
Vice President of Technology, and Vice President of Project Delivery.  

 

(g) LEDCO shall have provided to DataSight satisfactory documentation
demonstrating that the $82,129 of shareholder advances recorded on LEDCO’s
financial statements has been validly converted into paid in capital and are no
longer a liability of LEDCO.  

 

(h) LEDCO shall have filed with the SEC its Form 10-Q for the six month ended
June 30, 2018.

 

(i) LEDCO shall have filed all required tax returns with the IRS and the State
of California.  

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



 

 

ARTICLE VIII

 

TERMINATION

 

Section 8.1 Termination. This Agreement may be terminated at any time prior to
the Closing:

 

(a) by mutual consent of LEDCO and DataSight;

 

(b) by DataSight, upon written notice to LEDCO, if the Closing shall not have
occurred on or before September 30, 2018 or if any of the conditions to the
Closing set forth in Section 7.1 shall have become incapable of fulfillment by
September 30, 2018 and shall not have been waived in writing by DataSight;
provided, however, that the right to terminate this Agreement under this Section
8.1(b) shall not be available to DataSight if its action or failure to act has
been a principal cause of or resulted in the failure of the Exchange to occur on
or before such date and such action or failure to act constitutes a breach of
this Agreement;

 

(c) by LEDCO, upon written notice to DataSight, if the Closing shall not have
occurred on or before September 30, 2018 or if any of the conditions to the
Closing set forth in Section 7.2 shall have become incapable of fulfillment by
September 30, 2018 and shall not have been waived in writing by LEDCO; provided,
however, that the right to terminate this Agreement under this Section 8.1(c)
shall not be available to LEDCO if its action or failure to act has been a
principal cause of or resulted in the failure of the Exchange to occur on or
before such date and such action or failure to act constitutes a breach of this
Agreement; or

 

(d) by LEDCO or DataSight if any Governmental or judicial Authority shall have
issued an injunction, order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting any material portion of the
Exchange and such injunction, order, decree, ruling or other action shall have
become final and non-appealable;

 

Section 8.2 Procedure and Effect of Termination. In the event of termination of
this Agreement pursuant to Section 8.1 hereof, written notice thereof shall
forthwith be given by the terminating party to the other party, and, except as
set forth below, this Agreement shall terminate and be void and have no effect
and the Exchange shall be abandoned without any further action by the parties
hereto.  Neither LEDCO nor DataSight shall have any liability to the other for
any termination under this Article VIII.  If this Agreement is terminated as
provided herein:

 

(a) each party hereto shall redeliver, and shall cause its agents (including,
without limitation, attorneys and accountants) to redeliver, all documents, work
papers and other material of each party hereto relating to the Exchange, whether
obtained before or after the execution hereof; and

 

(b) each party agrees that all Confidential Information received by LEDCO or
DataSight with respect to the other party, this Agreement or the Exchange shall
be kept confidential notwithstanding the termination of this Agreement.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1 Entire Agreement.  This Agreement and the Schedules and Exhibits
hereto contain the entire agreement between the parties and supersede all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof.  

 

Section 9.2 Amendment and Modifications.  This Agreement may not be amended,
modified or supplemented except by an instrument or instruments in writing
signed by the party against whom enforcement of any such amendment, modification
or supplement is sought.

 

Section 9.3 Extensions and Waivers.  At any time prior to the Closing, the
parties hereto entitled to the benefits of a term or provision may (a) extend
the time for the performance of any of the obligations or other acts of the
parties hereto, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document, certificate or writing delivered pursuant
hereto, or (c) waive compliance with any obligation, covenant, agreement or
condition contained herein.  Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in an instrument or
instruments in writing signed by the party against whom enforcement of any such
extension or waiver is sought.  No failure or delay on the part of any party
hereto in the exercise of any right hereunder shall impair such right or be
construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement.

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------



 

 

Section 9.4 Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, provided, however, that no party hereto may assign its rights or
delegate its obligations under this Agreement without the express prior written
consent of the other party hereto.  

 

Section 9.5 Headings; Definitions.  The Section and Article headings contained
in this Agreement are inserted for convenience of reference only and will not
affect the meaning or interpretation of this Agreement.  All references to
Sections or Articles contained herein mean Sections or Articles of this
Agreement unless otherwise stated.  All capitalized terms defined herein are
equally applicable to both the singular and plural forms of such terms.

 

Section 9.6 Specific Performance.  The parties hereto agree that in the event
that any party fails to consummate the Exchange in accordance with the terms of
this Agreement, irreparable damage would occur, no adequate remedy at law would
exist and damages would be difficult to determine.  It is accordingly agreed
that the parties shall be entitled to specific performance in such event,
without the necessity of proving the inadequacy of money damages as a remedy, in
addition to any other remedy at law or in equity.

 

Section 9.7 Notices.  All notices hereunder shall be sufficiently given for all
purposes hereunder if in writing and delivered personally, sent by documented
overnight delivery service or, to the extent receipt is confirmed, telecopy,
telefax, email or other electronic transmission service to the appropriate
address or number as set forth below (or any other address duly notified by a
party hereto pursuant to the provisions of this Section 9.7).

 

If to LEDCO:

with a copy to:

LED Lighting Company

SD Law Group APC

405 East D Street, Suite G

10531 4S Commons Drive, B464

Petaluma, California 94952

San Diego, California 92027

Attn:  Kevin Kearney

 

Phone:  (415)819-1157

Phone:(619) 788-2383 

Fax:  [•]

Fax:(858) 367-8138 

Email: kevin@kearneyobanion.com

Email:steve@sjdavislaw.com 

 

 

If to DataSight or a Seller:

with a copy to:

DataSight, Inc.

 

2451 South Buffalo Drive, Suite 105

 

Las Vegas, NV 89117

 

Attn:  

 

Phone:

 

Fax:

 

Email:

 

 

Section 9.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.

 

Section 9.9 Consent to Jurisdiction. Any action, suit or other legal proceeding
which is commenced to resolve any matter arising under or relating to any
provision of this Agreement shall be commenced only in a state or federal court
of competent jurisdiction the State of Nevada, Clark County, and the parties
hereto each consents to the jurisdiction of such a court.  

 

Section 9.10 Counterparts. This Agreement may be executed in two or more
counterparts and may be delivered by facsimile or electronic/PDF transmission,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.

 

Section 9.11 Certain Definitions. As used herein:

 

(a) “Confidential Information” shall mean the existence and contents of this
Agreement and the Schedules and Exhibits hereto, and all proprietary technical,
economic, environmental, operational, financial and/or business information or
material of one party which, prior to or following the Closing Date, has been
disclosed by DataSight, on the one hand, or LEDCO, on the other hand, in
written, oral (including by recording), electronic, or visual form to, or
otherwise has come into the possession of, the other;

 

(b) “Contract” shall mean any oral, written or implied contracts, agreements,
licenses, instruments, indentures leases, powers of attorney, guaranties, surety
arrangements or other commitments of any kind;

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------



 

 

(c) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder;

 

(d) “Governmental Authority” shall mean any nation or government, any state,
municipality or other political subdivision thereof and any entity, body,
agency, commission or court, whether domestic, foreign or multinational,
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any executive official thereof;

 

(e) “Lien” shall mean any security or other property interest or right, claim,
lien, pledge, option, charge, security interest, contingent or conditional sale,
or proxy, pre-emptive rights, first refusal rights, participation rights, or
other title claim or retention agreement, interest or other right or claim of
third parties, whether perfected or not perfected, voluntarily incurred or
arising by operation of law, and including any agreement (other than this
Agreement) to grant or submit to any of the foregoing in the future;

 

(f) “Material Adverse Effect” shall mean any adverse effect on the business,
condition (financial or otherwise) or results of operation of the applicable
entity;

 

(g) “Material Contract” shall mean any Contract where the liabilities or
commitments associated therewith exceed $5,000 individually or $20,000 in the
aggregate;

 

(h) “Person” shall mean any individual, corporation, partnership, association,
trust or other entity or organization, including a governmental or political
subdivision or any agency or institution thereof;

 

(i) “SEC” shall mean the Securities and Exchange Commission;

 

(j) “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder; and

 

IN WITNESS WHEREOF, each of the parties have caused this Agreement to be signed
by their respective officers hereunto duly authorized, all as of the date first
written above.

 

LED LIGHTING COMPANY

DATASIGHT, INC.

 

 

By:__________________________________ 

By:_________________________________ 

Name: Kevin Kearney 

Name: Lyle L. Probst 

Title: Chief Executive Officer

Title: President 

 

 

--------------------------------------------------------------------------------

12